


BAKERCORP INTERNATIONAL HOLDINGS, INC. 2011 EQUITY INCENTIVE PLAN


FORM OF
SENIOR MANAGEMENT NON-QUALIFIED STOCK OPTION AGREEMENT
The terms and conditions of the BakerCorp International Holdings, Inc. 2011
Equity Incentive Plan (the “Plan”) are hereby incorporated by reference.
Capitalized terms in this Non-Qualified Stock Option Agreement (the “Agreement”)
that are not defined herein shall have the meanings stated in the Plan. In the
case of any conflict between the provisions hereof and those of the Plan, the
provisions of the Plan shall be controlling.
In accordance with the Plan, the Committee adopted a resolution granting you
(the “Optionee”) an Option under the Plan to purchase the number of Shares,
specified below, for the Exercise Price (as such term is defined below)
specified below and on the terms and subject to the conditions set forth in this
Agreement and in the Plan.
This Agreement describes your rights with respect to the Option granted to you
hereby and constitutes a legal agreement between you and BakerCorp International
Holdings, Inc. (the “Company”).
Name of Optionee:
Address of Optionee:    


Date of Grant: [●]
Number of Shares Subject to Option:
•
Option 1: [●]

•
Option 2: [●]

•
Option 3: [●]


Option Exercise Price:1
•
Option 1: $[●]

•
Option 2: $200

•
Option 3: $300, provided, that if a Change in Control occurs on or prior to the
third anniversary of the Effective Date, the Exercise Price shall be $200,



each, an “Exercise Price.”

Type of Option: Non-Qualified Stock Option
1 Subject to adjustment as set forth in Section 4(b) of the Plan.
2 The Exercise Price of Option 1 will be the Fair Market Value on the Date of
Grant.

1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the Date of Grant specified above.
8107007.13
BAKERCORP INTERNATIONAL HOLDINGS, INC.




By:    
[Optionee]        Name:
Title:



2

--------------------------------------------------------------------------------




CONSENT OF SPOUSE
The undersigned spouse of the Optionee has read and hereby approves the terms
and conditions of the Plan and this Agreement. In consideration of the Company’s
granting his or her spouse the right to purchase Shares as set forth in the Plan
and this Agreement, the undersigned hereby agrees to be irrevocably bound by the
terms and conditions of the Plan and this Agreement and further agrees that any
community property interest shall be similarly bound. The undersigned hereby
appoints the undersigned’s spouse as attorney‑in‑fact for the undersigned with
respect to any amendment or exercise of rights under the Plan or this Agreement.
_______________________________________
Spouse of [the Optionee]



3

--------------------------------------------------------------------------------




1.    Vesting and Term.
(a)    Separate Agreements. For the avoidance of doubt, each separately
identified Option set forth on Page 1 of this Agreement shall be treated as if
it were a separate Option, and this Agreement will be construed accordingly.
Unless the context requires otherwise, references hereinafter to the Option
shall refer to each separately identified Option.
(b)    Vesting. Unless the Option is previously terminated pursuant to the Plan
or this Agreement and subject to the terms of any other agreement between the
Optionee and the Company, so long as Optionee remains in Employment, the Option
shall become vested and exercisable as to five percent (5%) of the Shares
subject hereto on each of the first twenty (20) quarterly anniversaries of the
Date of Grant, such that one hundred percent (100%) of the Shares subject hereto
will be vested on the fifth (5th) anniversary of the Date of Grant; provided,
however, that if during such Employment but prior to such fifth (5th)
anniversary, (i) there occurs a Change in Control, the unvested portion of the
Option shall become fully vested and immediately exercisable on the consummation
of the Change of Control or (ii) the Optionee’s Employment is terminated (a
“Termination”) (A) by any member of the Company Group without Cause; (B) by any
member of the Company Group due to the Optionee’s Disability; (C) by the
Optionee for Good Reason or upon Retirement or (D) due to the Optionee’s death,
in each case, the additional portion of the Option that would have vested had
the Optionee’s Employment continued until the one (1) year anniversary of the
date of Termination, shall become vested upon such Termination.
(c)    Term. In no event shall any Shares be purchasable under this Agreement
after the tenth (10th) anniversary of the Date of Grant. Subject to the
foregoing, the Option, to the extent vested, shall cease to be exercisable
immediately and all rights of the Optionee hereunder shall thereupon terminate
as follows:
(i)    Immediately upon a Termination (A) by any member of the Company Group for
Cause or by the Optionee without Good Reason or (B) if the Optionee materially
violates Section 2 of this Agreement at any time;
(ii)    On the first (1st) anniversary of the date of any Termination due to the
Optionee’s death, Disability or Retirement; or
(iii)    On the ninetieth (90th) day after the date of any Termination by any
member of the Company Group without Cause or by the Optionee with Good Reason
((ii) and (iii), the “Post-Termination Exercise Period”).
If the Optionee does not exercise any portion of the Option within the
Post-Termination Exercise Period, such portion shall terminate and shall be of
no further force and effect following the close of business on the last day of
the Post-Termination Exercise Period. Upon any Termination, any unvested portion
of the Option shall terminate immediately.


For purposes of this Agreement, the terms “Cause” and “Disability” shall have
the meaning specified in the Plan. The terms “Good Reason” and “Retirement”
shall have the meanings set forth in the Employment Agreement between the
Optionee and BakerCorp as of June 1, 2011.

4

--------------------------------------------------------------------------------





(d)    Dividend Equivalent Rights. In the event that the Company pays any
dividend on the Shares to the stockholders of the Company generally, then the
Optionee shall be entitled to receive a dividend equivalent payment in respect
of the Shares purchasable under this Agreement in an amount equal to the product
of (i) the number of Shares then subject to the Option hereunder multiplied by
(ii) the per share amount of the dividend so paid. Such dividend equivalent
payment shall be paid to the Optionee in cash at the same time as the dividend
on the Shares is paid to stockholders of the Company generally; provided,
however, that any portion of the dividend equivalent payment attributable to any
then-unvested portion of the Option shall be withheld and either (x) paid to the
Optionee promptly (but in no event later than 10 days) following the vesting of
such portion of the Option, or (y) forfeited by the Optionee upon the forfeiture
and cancellation of such unvested portion of the Option, as applicable. The
Optionee’s right to receive the dividend equivalent payments contemplated
hereunder shall cease upon the earliest to occur of (i) the expiration or
forfeiture of the Option, (ii) the date on which the Shares subject to the
Option are delivered to the Optionee following exercise of the Option, and (iii)
two and one half (2½) months after the end of the calendar year in which the
Optionee’s “separation from service” (within the meaning of Code Section 409A)
occurs.
2.    Restrictive Covenants.
(a)    Non-Competition. Optionee shall not until the date on which this Option
has been fully exercised or the date on which it otherwise expires for any
reason, directly or indirectly, as an officer, director, employee, partner,
stockholder, member, proprietor, consultant, joint venturer, investor or in any
other capacity, engage in, or own, manage, operate or control, or participate in
the ownership, management, operation or control of, any business or entity which
engages anywhere in the Territory (as defined below) in any business or activity
which is in competition with any aspect of the Business (as defined below);
provided, however, that nothing herein shall prohibit the Optionee from (a)
being a purely passive owner of, in the aggregate, not more than five percent
(5%) of any class of securities of a publicly traded entity in any of the
foregoing lines of business or (b) having non-controlling ownership of interests
in any investment fund that may directly or indirectly invest in entities in any
of the foregoing lines of business, so long as, in the case of each of the
preceding clauses (a) and (b), the Optionee does not participate in any way in
the management, operation or control of such entity. In addition, the provisions
of this Section 2(a) shall not be violated by the Optionee commencing employment
with a subsidiary, division or unit of any entity that engages in a business in
competition with the Business so long as the Optionee and such subsidiary,
division or unit does not have any involvement in a business in competition with
the Business; provided, that, that the Optionee has notified the Company in
advance of commencing such employment and has notified his or her new employer
of the restrictions of this paragraph.
(b)    Confidential Information. Optionee must, until the date on which this
Option has been fully exercised or the date on which it otherwise expires for
any reason, maintain all Confidential Information (as defined below) in
confidence and must not disclose any Confidential Information to anyone outside
of the Company Group; and Optionee must not at any time use any Confidential
Information for the benefit of Optionee or any third party. Nothing in this
Agreement,

5

--------------------------------------------------------------------------------



however, prohibits Optionee from: (1) disclosing any information (or taking any
other action) in furtherance of Optionee’s duties to the Company Group while
employed by any member of the Company Group; or (2) disclosing Confidential
Information to the extent required by law (after giving prompt notice to the
Company in order that the Company Group may attempt to obtain a protective order
or other assurance that confidential treatment will be accorded such
information). Upon the Company’s request at any time, Optionee must immediately
deliver to the Company all tangible items in Optionee’s possession or control
that are or that contain Confidential Information, without keeping any copies.
(c)    Non-Solicitation, No-Hire and Non-Disparagement. At all times prior to
the date on which this Option has been fully exercised or the date on which it
otherwise expires for any reason, the Optionee covenants and agrees that
Optionee shall not, directly or indirectly, as an officer, director, employee,
partner, stockholder, member, proprietor, consultant, joint venturer, investor
or in any other capacity, (i) solicit any Persons who are, or within the
one-year period immediately preceding the date of exercise were, customers of
the Company Group, to purchase other than from the Company any goods or services
sold by the Company Group relating to the Business or (ii) take any action to
discourage any Persons who are, or within the one-year period immediately
preceding the date of exercise were were, suppliers of the Company Group, from
doing business with the Company Group. In addition, Optionee covenants and
agrees that Optionee shall not, directly or indirectly, as an officer, director,
employee, partner, stockholder, member, proprietor, consultant, joint venturer,
investor or in any other capacity, hire or solicit to perform services (as an
employee, consultant or otherwise) or take any actions which are intended to
persuade any termination of association with any member of the Company Group (as
applicable) any Persons who are, or within the six (6) month period immediately
preceding the solicitation were, employed by the Company Group at the level of a
manager, director (e.g., sales and marketing, business development),
vice-president, president or any level more senior than any such level,
provided, however, that (A) solicitation or hiring by Optionee or Optionee’s
Affiliates of an immediate family member of such Optionee shall not constitute a
violation of this Section 2(c) and (B) general solicitations of employment
published in a journal, newspaper or other publication of general circulation or
listed on any internet job site and not specifically directed towards such
employees shall not be deemed to constitute solicitation for purposes of this
Section 2(c) and the hiring of any person as a result of such permitted
solicitations shall not constitute a breach of this Section 2(c). The Optionee
shall not at any time prior to the date on which this Option has been fully
exercised or the date on which it otherwise expires for any reason, make (or
cause to be made) to any Person any knowingly disparaging, derogatory or other
negative statement about the Company Group. The foregoing shall not be violated
by (i) truthful statements in response to legal process, required governmental
testimony or filings, or administrative or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings), or (ii)
statements that the Optionee in good faith believes are necessary or appropriate
to make in connection with his or her good faith performance of their duties to
the Company Group.
(d)    Reasonableness of Restrictions. Optionee specifically acknowledges and
agrees that the time, geographic and activity restrictions (as applicable) set
forth in this Section 2 are reasonable and properly required for the protection
of the Company Group.

6

--------------------------------------------------------------------------------



For purposes of this Agreement:
“Business” means the business (i) of leasing temporary containment equipment,
pumps, filtration equipment and related accessories, (ii) of selling pumps and
related accessories, and (iii) as conducted or contemplated to be conducted (in
the case of contemplated conduct, as evidenced by tangible business activities
that have been undertaken by the Company or any of its Subsidiaries or actions,
activities or plans approved by the Board) by the Company or any of its
Subsidiaries on the date of Termination.
“Company Group” means individually and collectively the Company and each of its
direct and indirect subsidiaries.
“Confidential Information” means proprietary and confidential information
regarding the Company Group that is not generally available to the public,
including (to the extent that it is not so generally available): (1) information
regarding the Company Group’s business, operations, financial condition,
customers, vendors, sales representatives and other employees; (2) projections,
budgets and business plans regarding the Company Group; (3) information
regarding the Company Group’s planned or pending acquisitions, divestitures or
other business combinations; (4) the Company Group’s trade secrets and
proprietary information; and (5) the Company Group’s technical information,
discoveries, inventions, improvements, techniques, processes, business methods,
equipment, algorithms, software programs, software source documents and
formulae. For purposes of the preceding sentence, information is not treated as
being generally available to the public if it is made public by the Executive in
violation of this Agreement.
“Territory” means anywhere in North America.
3.    No Right to Employment. Nothing contained herein shall be construed to
confer on the Optionee any right to be retained in the Employment of the Company
Group or to diminish any right of the Company Group to dismiss the Optionee from
Employment, free from any liability, or any claim under this Agreement or the
Plan, unless otherwise expressly provided in the Plan or in this Agreement.
4.    Limits on Assignment and Transferability. No Option and no right under any
such Option shall be assignable, alienable, saleable or transferable by the
Optionee otherwise than by will or by the laws of descent and distribution, and
such Option, and each right under any such Option, shall be exercisable during
the Optionee’s lifetime only by the Optionee or, if permissible under applicable
law, by the Optionee’s guardian or legal representative, However nonqualified
stock options may, with the prior written consent of the Committee, be
transferable, without consideration, to immediate family members (i.e.,
children, grandchildren or spouse) to trusts for the benefit of such immediate
family members and to partnerships in which such family members are the only
parties. In addition, the Optionee may, in the manner established by the
Committee, designate a beneficiary to exercise the rights of the Optionee upon
the death of the Optionee; provided that any such beneficiary may exercise the
Option only for a period of ninety (90) days following the Optionee’s death and
only to the extent that it was vested and exercisable as of the day preceding
the Optionee’s death. No Option, and no right under any such Option, may be
pledged, alienated, attached or otherwise encumbered, and any purported pledge,
alienation,

7

--------------------------------------------------------------------------------



attachment or encumbrance thereof shall be void and unenforceable.
5.    Time and Method of Exercise.
(a)    Notice of Exercise. The Option shall be exercised when written notice of
such exercise in substantially the form attached hereto as Exhibit A or such
other form as the Committee may require from time to time (the “Exercise
Notice”), signed by the person entitled to exercise the Option, has been
delivered to the Company in accordance with the provisions of Section 8 hereof.
The Exercise Notice shall state that the Optionee is electing to exercise the
Option, shall specify the number of Shares purchasable under the Option which
such person then wishes to purchase (the “Purchased Shares”) and shall be
accompanied by the items described in Section 5(b). Delivery of the Exercise
Notice shall constitute an irrevocable election to purchase the Shares specified
in the Exercise Notice and the date on which the Company receives said notice
and documentation shall, subject to the provisions of Section 7, be the date as
of which the Shares so purchased shall be deemed to have been issued.
(b)    Deliveries. The Exercise Notice shall be accompanied by (A) payment in
full of the Exercise Price in cash or by check or wire transfer and (B) if the
Optionee is not then a party to the Stockholders’ Agreement, a fully executed
Stockholders’ Agreement (a copy of which, in the form to be executed by the
Optionee, will be supplied to the Optionee) and an undated stock power.
(c)    Issuance of Shares. Upon receipt of the Exercise Notice and subject to
Section 5(b) and Section 10 hereof, the Company shall take such action as may be
necessary under applicable law to effect the issuance to the Optionee of the
Purchased Shares. No fractional Shares (or cash in lieu thereof) shall be issued
upon exercise of an Option and the number of Shares that may be purchased upon
exercise shall be rounded to the nearest whole number.
(d)    Exercise by Optionee During Optionee’s Lifetime. During the Optionee’s
lifetime, the Option shall be exercisable only by the Optionee. In the event of
the Optionee’s death, to the extent that the vested portion of the Option
remains as provided in Section 1, it shall be exercisable by the Optionee’s
executor or administrator, or the person or persons to whom the Optionee’s
rights under this Agreement shall pass by will or by the laws of descent and
distribution as the case may be, to the extent set forth in Section 1 (and the
term “Optionee” shall be deemed to include such person or persons). Any such
executor or administrator, or other the person or persons shall have all of the
rights and the obligations of the Optionee herein.
(e)    Rights as a Stockholder. The Optionee shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any Option
Shares until: (a) the Option shall have been exercised in accordance with the
terms of this Agreement and the Optionee shall have paid the full purchase price
for the number of Shares in respect of which the Option was exercised and any
withholding taxes due, (b) the Optionee shall have delivered the fully executed
Stockholders’ Agreement and stock power to the Company, (c) the Company shall
have issued the Shares to the Optionee, and (d) the Optionee’s name shall have
been entered as a shareholder of record on the books of the Company. Upon the
occurrence of all of the foregoing events, the Optionee shall have full
ownership rights with respect to such shares, subject to the provisions of

8

--------------------------------------------------------------------------------



the Stockholders’ Agreement.
6.    Tax Withholding. Whenever Shares are to be issued upon exercise of the
Option, the Company shall have the right to require the Optionee to remit to the
Company cash sufficient to satisfy all federal, state and local withholding tax
obligations (the “Withholding Tax Obligations”) prior to issuance of the Shares
and the delivery of any certificate or certificates for such Shares. In the
discretion of the Committee, the Optionee may satisfy such Withholding Tax
Obligations by surrendering to the Company at the time of exercise Shares
(including Purchased Shares) having a Fair Market Value on the date of exercise
equal to the Withholding Tax Obligations, provided, that, the Company is not
then prohibited from purchasing or acquiring such Shares pursuant to any loan or
debt agreement to which any member of the Company Group is a party or pursuant
to applicable law.
7.    Securities Act Compliance. The Committee may require as a condition to the
right to exercise the Option hereunder that the Company receive from the person
exercising the Option representations, warranties and agreements, at the time of
any such exercise, to the effect that the Shares are being purchased without any
present intention to sell or otherwise distribute such Shares in violation of
applicable federal securities laws and that the Shares will not be disposed of
in transactions which, in the opinion of counsel to the Company, would violate
the registration provisions of the Securities Act of 1933, as then amended, and
the rules and regulations thereunder (the “Securities Act”). The certificate
issued to evidence such Shares shall bear appropriate legends summarizing such
restrictions on the disposition thereof.
8.    Notices. Any notice to be given to the Company pursuant to the provisions
of the Plan or this Agreement shall be given by personal delivery, by telecopier
or similar facsimile means, by registered or certified first-class U.S. mail,
return receipt requested and postage prepaid, or by express courier or
recognized overnight delivery service, charges prepaid. If directed to the
Company, any such notice shall be addressed to the Company’s principal executive
office, to the Company’s Secretary, or to such other address, person or
telecopier number as the Company may designate from time to time. If directed to
the Optionee, any such notice or communication shall be addressed to him or her
at the address given beneath his or her signature on this Agreement, or at such
other most recent address of the Optionee on file with the Company. Any such
notice shall be deemed given: (a) when delivered personally to the recipient;
(b) when received, if sent by telecopy or similar facsimile means (confirmation
of such receipt by confirmed facsimile transmission being deemed receipt of
communications sent by telecopy or other facsimile means); (c) on the date five
days after the date mailed, if sent by registered or certified first-class U.S.
mail, return receipt requested and postage prepaid; and (d) when delivered (or
upon the date of attempted delivery where delivery is refused), if sent by
express courier or recognized overnight delivery service, charges prepaid.
Whenever the giving of notice is required pursuant to the provisions of the Plan
or this Agreement, the giving of such notice may be waived by the party entitled
to receive such notice.
9.    Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or which may in any way relate to, the interpretation,
construction or application of this Agreement shall be determined by the
Committee, in good faith, whose

9

--------------------------------------------------------------------------------



determination shall be final, binding and conclusive for all purposes.
10.    Stop Transfer Orders, Etc. All certificates for Shares or other
securities of the Company delivered under the Plan pursuant to any Option or the
exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or the rules,
regulations and other restrictions of the Securities and Exchange Commission,
any stock exchange upon which such Shares or other securities are then listed,
and any applicable federal or state securities laws, and the Board may cause a
legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.
11.    Accredited Investor. The Optionee has completed Schedule I attached
hereto indicating whether the Optionee is an “accredited investor” as that term
is defined in Rule 501(a) of Regulation D under the Securities Act of 1933.
12.    No Representations or Warranties. The Company makes no representations or
warranties as to the income, estate or other tax consequences to the Optionee of
the grant or exercise of the Option or the sale or other disposition of the
Shares acquired pursuant to the exercise thereof.
13.    Governing Law; Successors and Assigns. This Agreement shall he construed
and enforced in accordance with the laws of the State of Delaware and applicable
federal law. This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their permitted assigns.
14.    Option Subject to Plan. By entering into this Agreement, the Optionee
agrees and acknowledges that the Optionee has received and read a copy of the
Plan. The Option is subject to the Plan. The terms and provisions of the Plan,
as it may be amended from time to time, are hereby incorporated herein by
reference. In the event of a conflict between any term or provision contained
herein and a term or provision of the Plan, the applicable terms and provisions
of the Plan will govern and prevail.
15.    Signature in Counterparts. This Agreement may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument
16.    Stockholder’s Agreement. This Option and any Shares issuable upon
exercise of this Option shall be subject to and conditioned upon the Optionee
executing, delivering and becoming a party to a Stockholder’s Agreement in the
form attached hereto as Exhibit B.







10

--------------------------------------------------------------------------------




SCHEDULE I
ACCREDITED INVESTOR QUESTIONNAIRE
Please check any and all boxes that apply. You must check at least one box:
o
(i) Your individual net worth, or joint net worth with your spouse, as of the
date indicated below, exceeds $1,000,000;

For purposes of this paragraph (i), “net worth” means your assets (excluding the
value of your primary residence) minus your liabilities (excluding any debt
secured by your primary residence), provided that:
1)
if the amount of the debt secured by your primary residence is greater than the
estimated fair market value of your primary residence, you must include such
excess amount as a liability;

2)
if you borrowed any amount secured by your primary residence within the 60 day
period prior to the date indicated below, you must include such amount as a
liability, unless such borrowing results from the acquisition of your primary
residence.

o
(ii) You had individual income in excess of $200,000 in each of the two most
recent years, or joint income with your spouse in excess of $300,000 in each of
those years, and you have a reasonable expectation of reaching the same income
level in the current year; or

o
(iii) None of the statements above apply.



Name: _________________
State of Residence: ______
Date: _________________


3 The term “individual income” means adjusted gross income as reported for
federal income tax purposes, less any income attributable to a spouse or to
property owned by a spouse, increased by the following amounts (but not
including any amounts attributable to a spouse or to property owned by a
spouse), and the term “joint income” means adjusted gross income as reported for
federal income tax purposes, including any income attributable to a spouse or to
a property owned by a spouse, increased by the following amounts (including any
amounts attributable to a spouse or to property owned by a spouse): (i) the
amount of any interest income received which is tax exempt under section 103 of
the Internal Revenue Code; (ii) the amount of losses claimed as a limited
partner in a limited partnership (as reported on Schedule E of Form 1040); and
(iii) any deduction claimed for depletion under section 611 et seq. of the
Internal Revenue Code.




--------------------------------------------------------------------------------



EXHIBIT A


BAKERCORP INTERNATIONAL HOLDINGS, INC.
NOTICE OF OPTION EXERCISE


Subject to the terms and conditions hereof, the undersigned (the “Purchaser”)
hereby elects to exercise his or her option to purchase __________ shares of
common stock (the “Shares”) of BakerCorp International Holdings, Inc. (the
“Company”) under the BakerCorp International Holdings, Inc. Equity Incentive
Plan (the “Plan”) and the Nonqualified Stock Option Agreement dated as of
________________, 20__ (the “Option Agreement”). The purchase price for the
Shares shall be $______ per Share for a total purchase price of $__________
(subject to applicable withholding taxes). The Purchaser tenders herewith
payment of the full Exercise Price in the form of cash, by check or by wire
transfer or, if the Purchaser is permitted pursuant to the Option Agreement, (i)
by delivery to the Company of certificate no(s). _____________, representing
_______ Shares, having a Fair Market Value of $___________, together with a duly
executed stock power or (ii) by reducing the number of Shares to be issued to
him hereby by that number of Shares having an aggregate Fair Market Value on the
date hereof equal to the aggregate purchase price of the Shares.


In connection with the purchase of Shares, Purchaser represents and covenants
the following:
1.    Knowledge and Representation. The Purchaser is aware of the Company’s
business affairs and financial condition and has acquired sufficient information
about the Company to reach an informed and knowledgeable decision to purchase
the Shares. The Purchaser is relying on his or her own business judgment and
knowledge and the advice of his or her own counsel, tax advisors and other
advisors, regarding the risks of an investment in the Company, in making the
decision to purchase the Shares. The Purchaser, either alone or with his or her
advisors, has sufficient knowledge and experience in business and financial
matters to evaluate the merits and risks of the purchase of the Shares and has
the capacity to protect his or her own interests in connection with such
purchase. In furtherance of the foregoing, the Purchaser represents and warrants
that (i) no representation or warranty, express or implied, whether written or
oral, as to the financial condition, results of operations, prospects,
properties or business of the Company Group or as to the desirability or value
of an investment in the Company has been made to the Purchaser by or on behalf
of the Company Group, and (ii) the Purchaser will continue to bear sole
responsibility for making his or her own independent evaluation and monitoring
of the risks of his or her investment in the Company. The Purchaser is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the Securities Act of 1933, as amended, and the rules and regulations in
effect thereunder (the “Securities Act”).


2.    Investment Intent. The Purchaser is purchasing the Shares for investment
for his or her own account only and not with a view to, or for resale in
connection with, any “distribution” thereof within the meaning of the Securities
Act, or under any applicable provision of state securities laws. The Purchaser
does not have any present intention to transfer the Shares to any person or
entity.



A-1



--------------------------------------------------------------------------------



3.    Securities Laws; Transfer Restrictions. The Purchaser understands that the
Shares have not been registered under the Securities Act by reason of a specific
exemption therefrom, which exemption depends upon, among other things, the bona
fide nature of the Purchaser’s investment intent as expressed herein. The
Purchaser acknowledges and understands that the Shares must be held indefinitely
unless (i) they are subsequently registered under the Securities Act or any
applicable provision of state securities laws or (ii) an exemption from such
registration is available. The Purchaser further acknowledges and understands
that the Company is under no obligation to register the Shares. In addition, the
Purchaser acknowledges and understands that there are substantial restrictions
on the transferability of the Shares under the Stockholders Agreement, dated as
of June 1, 2011 (the “Stockholders Agreement”). The Purchaser understands that
the certificate or certificates evidencing the Shares will be imprinted with a
legend which prohibits the transfer of the Shares except in compliance with the
Securities Act or applicable state securities laws and except in accordance with
the provisions of the Stockholders Agreement, and that the Company will retain
physical possession of the Shares as provided in the Stockholders Agreement.


4.    Tax. The Purchaser understands that he or she may suffer adverse tax
consequences as a result of his or her purchase or disposition of the Shares.
The Purchaser represents that he or she has consulted any tax consultants he or
she deems advisable in connection with the purchase or disposition of the Shares
and that he or she is not relying on the Company for any tax advice. Purchaser
understands that, prior to the issuance of any Shares, Purchaser will have to
make satisfactory arrangements with the Company to satisfy any withholding
requirements applicable to the exercise of the option.


5.    Speculative Investment. The Purchaser understands that an investment in
the Shares is a speculative investment which involves a high degree of risk of
loss of the Purchaser’s investment therein. The Purchaser is able to bear the
economic risk of such investment for an indefinite period of time, including the
risk of a complete loss of the Purchaser’s investment in such securities.


6.    Underwriter Lock-Up. The Purchaser agrees (i) to the extent requested in
writing by a managing underwriter, if any, of any underwritten public offering
pursuant to a registration or offering of equity securities of the Company not
to sell, transfer or otherwise dispose of, including any sale pursuant to Rule
144 under the Securities Act, the Shares, or any other equity security of the
Company or any security convertible into or exchangeable or exercisable for any
equity security of the Company (other than as part of such underwritten public
offering) during the time period reasonably requested by the managing
underwriter, not to exceed one hundred eighty (180) days or such shorter period
as the Company or any executive officer or director of the Company shall agree
to and (ii) to the extent requested in writing by a managing underwriter of any
underwritten public offering effected by the Company for its own account, not to
sell the Shares or any other equity securities of the Company (other than as
part of such underwritten public offering) during the time period reasonably
requested by the managing underwriter, which period shall not exceed one hundred
eighty (180) days or such shorter period as the Company or any executive officer
or director of the Company shall agree to.
 
Please issue a certificate or certificates for such Shares in the name of:



A-2



--------------------------------------------------------------------------------





    
Name:    
Address:    
Social Security or Tax I.D. Number    
    
Signature    
Dated___________________, 20___







A-3



--------------------------------------------------------------------------------




EXHIBIT B
STOCKHOLDERS’ AGREEMENT



B-1